
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Giffords (for
			 herself, Mr. Cuellar,
			 Mr. Mitchell,
			 Mrs. Kirkpatrick of Arizona, and
			 Mr. Poe of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  July 25, 2009 as National Day of the Cowboy.
	
	
		Whereas pioneering men and women, known as cowboys, helped
			 establish the American West;
		Whereas the cowboy embodies honesty, integrity, courage,
			 compassion, respect, a strong work ethic, and patriotism;
		Whereas the cowboy spirit exemplifies strength of
			 character, sound family values, and good common sense;
		Whereas the cowboy archetype transcends ethnicity, gender,
			 geographic boundaries, and political affiliation;
		Whereas the cowboy is an excellent steward of the land and
			 its creatures;
		Whereas the cowboy lives off the land and works to protect
			 and enhance the environment;
		Whereas cowboy traditions have been part of the American
			 culture for generations;
		Whereas the cowboy continues to be an important part of
			 the economy, through the work of approximately 727,000 ranchers in all 50
			 States, and contributes to the well-being of nearly every county in the
			 Nation;
		Whereas annual attendance at professional and working
			 ranch rodeo events exceeds 27,000,000 fans, and the rodeo is the 7th most
			 watched sport in the Nation;
		Whereas membership and participation in rodeo and other
			 organizations that promote and encompass the livelihood of the cowboy spans
			 race, gender, and generations;
		Whereas the cowboy is a central figure in literature,
			 film, and music, and occupies a central place in the public imagination;
		Whereas the cowboy is an American icon; and
		Whereas the ongoing contributions made by cowboys and
			 cowgirls to their communities should be recognized and encouraged: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support
			 for the designation of a National Day of the Cowboy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
